Citation Nr: 1436595	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Propriety of the severance of service connection for a lumbar spine disability.

3.  Propriety of the severance of service connection for a right hip disability.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury, also claimed as traumatic brain injury and concussion.  

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a hernia, also claimed as a ruptured hernia.

7.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD.

8.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a March 2011 rating decision, the RO denied service connection for PTSD and depression, bilateral hearing loss, and a right shoulder disorder.  In a January 2010 rating decision, the RO denied service connection for a hernia, denied reopening a claim for residuals of brain injury and severed service connection for the lumbar spine disability and right hip disability.    The RO also denied entitlement to nonservice-connected pension at that time.  

In a June 2013 letter and rating decision, the RO denied claims for service connection for tendonitis/bursitis joint problems, infections and disease; tendon rupture; a right shin condition; a disorder claimed as chronic pain (of an unspecified region); a right thumb disorder, claimed as loss of motion; lordosis of the spine; residuals of a right ankle sprain; an eye disorder; an ear disorder; a lung disorder; sinusitis; aortic aneurysm; gastritis; an intestine condition; a groin disorder; a right leg disorder; a urethral stone; and a right foot disorder.  The RO also denied increased ratings for tinnitus, residual scalp laceration scar and right hand, fifth metacarpal fracture residuals.  The RO further denied reopening a claim for service connection for stomach disease, gastroparesis (gastrointestinal disorder).  A July 2013 Report of General Information documents that the RO clarified with the Veteran's representative that the Veteran was in disagreement with his June 2013 rating.  The specific issues of disagreement, however, were not detailed.  This matter is REFERRED to the RO/AMC for appropriate action. 

In November 2009, the Veteran testified before a Decision Review Officer (DRO) in regards to the severance claims.  

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  He testified as to the claims for service connection for an acquired psychiatric disorder, bilateral hearing loss, a right shoulder disorder, hernia, nonservice-connected pension, the propriety of the severances of the lumbar spine and right hip disabilities and to reopen the claim for residuals of brain injury.  A transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  

In November 2011, the Veteran submitted additional argument in support of his claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  However, the statements provided were essentially duplicative of other statements of record. As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have active military service during a period of war.

2.  In a March 2008 rating decision, the RO granted service connection for both lumbar spine and right hip disabilities as due to an in-service motor vehicle accident.  

3.  In September 2009 rating decision, the RO proposed to sever service connection for both the lumbar spine and right hip disabilities, based on clear and unmistakable error, finding that the in-service motor vehicle accident upon which service connection had been based had been caused by the Veteran's willful misconduct.

4. In a January 2010 rating decision, the RO severed service connection for both the lumbar spine and right hip disabilities, effective April 1, 2010.  

5.  The evidence establishes that the grant of service connection for both the lumbar spine and right hip disabilities was clearly and unmistakably erroneous.

6.  In a final decision issued in March 2008, the RO determined that service connection for residuals of brain injury was not warranted.  

7.  Evidence added to the record since the final March 2008 denial is duplicative, cumulative, or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a head injury.  

8.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

9.  A hernia is not shown to be causally or etiologically related to any disease, injury, or incident in service.

10.  An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The Veteran's military service does not meet the threshold service eligibility requirements for nonservice-connected pension. 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.314, 3.351 (2013).

2.  The severance of the award for service connection for the lumbar spine disability was proper. 38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1(n), 3.105 (2013).

3.  The severance of the award for service connection for the right hip disability was proper. 38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1(n), 3.105 (2013).

4.  The March 2008 rating decision that denied service connection for residuals of a brain injury is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a brain injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

6.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  A hernia was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for service connection for a psychiatric disability, including PTSD, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the claim for nonservice-connected pension, as will be discussed below, the Board finds that the Veteran's claim of entitlement to nonservice-connected pension must be denied as a matter of law. Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

As it relates to the issue of severance of service connection for the lumbar spine and right hip disabilities, the appeal does not arise from adjudication of claims made by a claimant; rather they arise from the RO severancing service connection.  Therefore, these issues arise from actions initiated by the RO, not the Veteran. Moreover, severance of service connection requires compliance with particular notification procedures under the law. Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d).

Here, the RO found that it had clearly and erroneously granted service connection for the lumbar spine and right hip disabilities in the March 2008 rating decision.  The RO notified the Veteran of the proposed severance of service connection in September 2009. The severance proposal advised him that he had the opportunity to present evidence and argument as to why service connection should not be severed.  In November 2009, the Veteran participated in a hearing before a DRO to discuss why the change should not be made.  Thereafter, a January 2010 rating decision severed service connection, effective more than 60 days following the notification, effective April 1, 2010.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.

In regards to the claim to reopen the claim for service connection for residuals of a brain injury, special notice is required.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In this case, a January 2010 letter advised the Veteran that his residuals of a brain injury claim had been previously denied in March 2008 on the basis that there was no evidence that such a disorder developed due to service.  It also provided the definition of new and material evidence and advised of the information and evidence necessary to substantiate the underlying service connection claim.  Such letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds that such letter has satisfied the requirements as articulated in Kent, supra.  

As to the service connection claims, a November 2008 letter (for the hernia claim), a July 2010 letter (for the acquired psychiatric disorder claim) and a December 2010 letter (for the right shoulder claim) advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Each letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, the July 2010 letter also provided specific notice with regard to supporting a claim for service connection for PTSD, including requesting specific stressor information.  Any timing error with regards to the above letters would have been cured by the readjudication of those claims in their respective November 2011 Statements of the Case.   

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that during his May 2012 Board hearing he reported that a medical report had been provided to his parole officer after his discharge from service, but that he did not wish VA to attempt to obtain such information.  The Veterans Law Judge subsequently left the record open for him to provide such evidence, if he so wished. The Veteran also did not indicate that more current VA medical records would be relevant to his claims at that time.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran was afforded a VA medical examination in October 2010 in regards to his acquired psychiatric disorder claim.  The VA examiner provided specific findings referable to the Veteran's alleged acquired psychiatric disorder sufficient for the Board to adjudicate such claim. The Board notes that the VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD and made findings regarding the Veteran's other acquired psychiatric disorders.  The Board finds that further examination is not necessary as sufficient evidence is of record to make a determination on this matter.  As will be explained later in the decision, there is no credible evidence of an acquired psychiatric disorder in service or ever since service.

With regard to the right shoulder and hernia claims, the Veteran has not provided any medical evidence supportive of finding that such disorders began during or are etiologically related to service. Furthermore, as will be explained in the decision, the Board has found that the Veteran's statements as to the chronicity of such disorders are inconsistent and therefore not credible.  The Veteran's mere conclusory generalized lay statement that service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has not been met.  

The Board notes that the Veteran has not been provided with a VA examination in connection with his application to reopen his previously denied claim of entitlement to service connection for residuals of a brain injury.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim of entitlement to service connection for residuals of a brain injury is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in November 2009, prior to the promulgation of the rating decision severing service connection.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during that hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences that he alleges resulted in his acquired psychiatric disorder, right shoulder and hernia was addressed.  The Veteran also provided testimony as to his belief that his lumbar spine and right hip disabilities developed prior to his willful misconduct that was the cause of the severance of service connection for those disabilities.  He also provided testimony on a claimed head injury and why he believes that his service in Korea in 1980 qualified as a period of war.  Furthermore, when the Veteran identified possible outstanding medical evidence, in the form of a medical report that had been made to his parole office, the Veterans Law Judge left the record open for 30 days to allow him to obtain any outstanding evidence (though the Veteran indicated that he did not want that specific record obtained).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Nonservice-Connected Pension

The Veteran seeks nonservice-connected pension. VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war. 38 C.F.R. § 3.3(a)(3).

The Veteran's report of when and for how long his service has occurred has repeatedly alternated, but he essentially contends that he served during a period of war, including his service in Korea in 1980.  

The Veteran's Report of Separation from Active Duty, DD Form 214, shows that he served on active duty from April 1979 to April 1980, but also indicated that the Veteran had served for three years.  Service personnel records similarly document three years of active duty.  The Enlistment or Reenlistment Agreement (DD Form 4c) documents that the Veteran enlisted for 3 years.  VA subsequently verified the dates of service as from April 1979 to April 1982.  (March 2011 Request for Information).  VA also obtained service period verification from Veterans Information Solutions, which similarly found that service occurred from April 1979 to April 1982.  All such service occurred during peacetime. 38 C.F.R. § 3.2.  

To the extent that the Veteran contends that his service in Korea in 1980 was a period of war, 38 C.F.R. § 3.2 specifically notes that "the term period of war in reference to pension entitlement...means all of the war periods listed in this section except the Indian wars and the Spanish-American War."  Furthermore, 38 C.F.R. § 3.2 specifically noted that the Korean conflict was from "June 27, 1950, through January 31, 1955, inclusive" and that the Vietnam era was from "February 28, 1961, and ending on May 7, 1975, inclusive."  As such, at no time was the Veteran's service during a period of war.

As to the Veteran's contention that he served prior to April 1979.  The Board points out that his DD 214 lists his date of birth as in 1961.  Thus, the Veteran would not have been at an appropriate age that would have coincided with a period of war.  
Crucially, VA's determination of whether a claimant's service meets these threshold requirements is dependent upon service department records verifying the character of a claimant's service. See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Veteran did not serve during a period of war and, as such, his appeal for nonservice-connected pension must be denied as a matter of law since he does not meet the threshold service eligibility requirements. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.

Having reviewed the Veteran's contention in light of the record and the law, the Board finds that his claim must be denied as a matter of law.  The sole question before the Board is whether the Veteran has established threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a Veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  A claim by a Veteran whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis, supra. 

III. Severance Claims

The Veteran contends that the severance of service connection for a lumbar spine disability and a right hip disability was improper.  

By way of history, in a March 2008 rating decision, the RO granted service connection for lumbar spine and right hip disabilities and assigned respective ratings of 20 percent and 10 percent.  The RO subsequently, in a January 2010 rating decision, severed service connection for both disabilities, finding that the Veteran's injuries to the spine and hip were due to a motor vehicle accident (MVA) that occurred due to alcohol related willful misconduct.  At that time, the RO also noted the Veteran's contentions as to the disabilities developing prior to the MVA but still found service connection was not warranted.

Under applicable criteria, once service connection has been granted, it can be severed only upon the VA Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Following the predetermination procedures specified, final action will be taken. See 38 C.F.R. § 3.105(i).  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  Id. Where a discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id.

The Board finds that the RO followed the proper administrative procedures to implement the severance of service connection for the lumbar spine and right hip disabilities.  In this regard, the RO prepared the September 2009 rating decision in which it proposed severance of service connection for major depression, and via a letter, notified the Veteran of the proposal and a copy of the decision.  In the notice letter, the RO informed him that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing. Thus, prior to the effectuation of the severance by the January 2010 rating decision, the Veteran had the opportunity to present evidence and argument as to why service connection should not be severed. In fact, in November 2009, the Veteran participated in a hearing before a Decision Review Officer (DRO) to discuss why the change should not be made. Further, the Veteran was informed of the January 2010 rating decision that severed service connection more than 60 days before it became effective on April 1, 2010.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law. See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. See Stallworth, supra.

Based on the foregoing, the Board must determine, on the basis of all the evidence of record, whether the March 2008 rating decision was clearly and unmistakably erroneous in granting service connection for the lumbar spine and right hip disabilities. On review of the evidence of record, the Board finds the evidence supports the finding that those grants of service connection were clearly and unmistakably erroneous. The record contains no basis upon which it can be found that either the lumbar spine or right hip disability was related to service.

In considering whether the RO's grant of service connection was clearly erroneous, the Board has considered the requirements for the establishment of service connection. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, direct service connection can be granted only when a disability was incurred or aggravated in the line of duty not as a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301(c)(2).

The RO found that the Veteran's MVA had been due to willful misconduct.  "Willful misconduct means an act involving conscious wrongdoing or known prohibited action...it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  Additionally, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  38 C.F.R. § 3.301(c)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board does not dispute that the Veteran has current lumbar spine or right hip disabilities.  Additionally, an April 2007 VA examiner, in a June 2007 medical opinion, found that both disabilities were related to the Veteran's July 1981 MVA. The question before the Board is whether severance was warranted by the RO, based on its finding that the July 1981 MVA was due to the Veteran's own willful misconduct.  

The evidence of record clearly documents that on July 25, 1981, the Veteran was involved in a MVA.  The Veteran initially received emergency treatment at the Audubon Hospital.  Those private hospital records show that the Veteran received treatment for abrasions and lacerations and found a blood alcohol level of 0.12.

Later that same day, the Veteran was admitted to an Ireland Army Community Hospital.  The admitting nurse noted that the Veteran had lacerations on various body parts.  She further noted that the Veteran reported that he had been returning home and had run into a telephone poll at 40-50 miles per hour.  He denied drinking any alcoholic beverages.

A physician, in a July 25, 1981 service treatment record, noted that the Veteran had alcohol on his breath and complained of right leg and hip pain.  The physician diagnosed the Veteran with trauma from MVA and ordered orthopedic evaluation.  

The Kentucky State Police, in July 2009, informed the RO of the law involving blood alcohol level in effect at the time of the accident.  Per Kentucky statute KRS 189.520 (1980), a blood alcohol level of greater than 0.05 but less than 0.10 may be considered with other evidence.  However, with a blood alcohol level of 0.10 or greater, there was a greater presumption that the defendant was under the influence.

Based on the above blood alcohol level records and law, the RO found that its previous grant of service connection for lumbar spine and right hip disabilities had been clearly erroneous, as the Veteran's July 1981 MVA had not been in the line of duty, but was rather due to willful misconduct.  The Veteran's blood alcohol level at that time was 0.12.

The Board agrees that the prior grants of service connection had been clearly erroneous, due to the Veteran's willful misconduct.  

As indicated above, the Veteran's blood alcohol level at the time of his July 1981 MVA was at such a level that there would be a great presumption that he was under the influence.  Indeed, the Board notes that KRS § 189.520 (2000) as it is currently applicable is even stricter as to blood alcohol level:

189.520 Operating vehicle not a motor vehicle while under influence of intoxicants or substance which may impair driving ability prohibited; presumptions concerning intoxication:

(1) No person under the influence of intoxicating beverages or any substance which may impair one's driving ability shall operate a vehicle that is not a motor vehicle anywhere in this state. 

(2) No peace officer or State Police officer shall fail to enforce rigidly this section. 

(3) In any criminal prosecution for a violation of subsection (1) of this section, wherein the defendant is charged with having operated a vehicle which is not a motor vehicle while under the influence of intoxicating beverages, the alcohol concentration, as defined in KRS 189A.005, in the defendant's blood as determined at the time of making an analysis of his blood, urine, or breath, shall give rise to the following presumptions: 

(a) If there was an alcohol concentration of less than 0.05, it shall be presumed that the defendant was not under the influence of alcohol; 

(b) If there was an alcohol concentration of 0.05 or greater but less than 0.08, such fact shall not constitute a presumption that the defendant either was or was not under the influence of alcohol, but such fact may be considered, together with other competent evidence, in determining the guilt or innocence of the defendant; and 

(c) If there was an alcohol concentration of 0.08 or more, it shall be presumed that the defendant was under the influence of alcohol. 

(4) The provisions of subsection (3) of this section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the defendant was under the influence of intoxicating beverages.

As indicated above, even a concentration of 0.08 would cause someone to be presumed to be under the influence of alcohol.  Again, the Board notes that the Veteran's blood alcohol level was 0.12.

Even without consideration of blood alcohol laws, the Board notes that following his accident, the private hospital determined that a blood alcohol test was warranted.  The July 25, 1981 physician noted that he could smell the alcohol on the Veteran, after the initial accident.  Furthermore, the Veteran's service personnel records support finding that the Veteran had been drinking prior to his accident.  His commanding officer noted that the Veteran "in August 1981 he was involved in a vehicle accident...probably under the influence of alcohol.  Again in September of 1981...another auto wreck which nearly cost the life of another soldier.  He is pending civilian charges."  (October 1981 BAR TO REENLISTMENT CERTIFICATE (DA FORM 4126-R)).  The Board notes that the commanding officer indicated that the accident occurred in August 1981 at that time, however, given the time period involved and the lack of any records of or reports of an August 1981 MVA, the officer was most likely referencing the July 1981 MVA.

The evidence of record supports finding that the Veteran's wilful misconduct caused the July 1981 MVA and thus the RO's original grant of service connection for lumbar spine and right hip disabilities was due to clearly and unmistakably.  

The Board has also considered the Veteran's more recent contentions, following the September 2009 proposed severance that his lumbar spine and right hip disabilities developed prior to his July 1981 MVA.  He has claimed that the year prior to the July 1981 MVA he had two injuries.  The first was in 1979, during basic training, when he hit his body on a bunk while trying to avoid a scuffle.  He also claimed that while stationed in Korea, he was driving a truck (a "deuce and a half") when there was a steering wheel problem and he drove the vehicle into a pole ditch.  (November 2009 RO hearing).  

In this regard, the Board observes that the Veteran's statements indicating that he has experienced lumbar spine and right hip symptoms the year prior to the July 1981 MVA, which have been continuous since that time, are inconsistent with the contemporaneous evidence.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to right hip or the back prior to the July 1981 MVA.  

Moreover, the Veteran's newly raised contentions are inconsistent with the previously reported histories as to when his lumbar spine and right hip disabilities developed.  A January 26, 1982 service treatment record documents that the Veteran complained of right hip pain two weeks after his July 1981 MVA, after being thrown from a car through a windshield.  A consult that same day also noted that the Veteran complained of right hip pain that began following his July 1981 MVA and a diagnosis of right posterolateral buttock and anterior hip pain.  

Similarly, during his April 2007 VA examination he reported that he injured his hip and his back in a July 1981 MVA.  

Additionally, in regards to his report that he injured himself when he drove into a ditch while driving a "deuce and a half" in Korea when the steering stopped working and reported injuries since that time, such a claim is not consistent with the record.  A May 1980 letter of appreciation documents that the Veteran performed an outstanding display of defensive driving, when a spring in his vehicle broke, causing the truck to swerve to the left side of the road into oncoming traffic.  His platoon leader noted that the Veteran's actions prevented a serious accident.  The Board does not dispute that the Veteran performed the defensive driving actions described.  However, the May 1980 letter indicates that a serious accident did not in fact occur, due to the Veteran's actions.  Furthermore, the service treatment records prior to the date of the letter, or indeed prior to the July 1981 MVA, do not indicate any complaints of, or treatment for, the hip or back.  Indeed, during his November 2009 RO hearing, he reported that he did not receive treatment following each injury, other than pain medication.  

Although the Veteran reported a back injury due to a 1979 MVA to his April 8, 1994 Central Hospital private medical provider, he also indicated at that time that he was intoxicated at that time. The record does not indicate that a MVA in fact occurred in 1979 (as documented above), but rather there was one in 1980 and one in July 1981.  However, given the Veteran's specific report of intoxication, the Board finds that he was most likely referring to the July 1981 MVA.  Even if he was indeed referring to a 1979 accident to the April 1994 private medical provider, the Veteran also indicated that such an accident was due to willful misconduct due to his intoxication.

The Board cannot ignore the fact that the Veteran has altered his history of when he believes he began having right hip or lumbar spine symptoms.  Moreover, the Board notes that the Veteran provided a post-July 1981 MVA onset to his treatment providers in service --- when seeking medical treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The service treatment records and pre-severance medical records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events made in connection with a claim for benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Therefore, the Veteran's current statements made in connection with his attempt to dispute the validity of the July 1981 MVA being the cause of his current spine or hip disabilities, by claiming that he has experienced symptoms since prior to that July 1981 MVA, are inconsistent with the contemporaneous evidence of record.

Furthermore, a nexus between the Veteran's lumbar spine and/or right hip disability and service prior to the July 1981 MVA has not been shown in the present case.  In this regard, the only medical opinion of record regarding etiology is the June 2007 VA medical opinion, by the April 2007 VA examiner.  That VA examiner, however, found that the lumbar spine and right hip disabilities were due to the July 1981 MVA caused by the Veteran's willful misconduct.  That opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to such opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions '). There is no contrary medical opinion of record.  Also, as previously explained, the Board has found that the Veteran's reports of chronic lumbar spine and right hip disabilities since prior to the July 1981 MVA are not credible due to their inconsistencies. 

In the present case, the Board finds that the July 1981 MVA was due to the Veteran's willful misconduct and that his statements of having chronic symptoms of a lumbar spine or right hip disability since prior to the July 1981 MVA are not credible.  There are also no positive competent medical opinions of record linking the Veteran's lumbar spine or right hip disability to his period of service prior to the July 1981 MVA, which had been caused by the Veteran's willful misconduct in driving while intoxicated.  Rather, the June 2007 VA medical opinion, by the April 2007 VA examiner specifically found that such disabilities are due to the July 1981 MVA.  The Board finds that there is clear and unmistakable evidence that the Veteran's current lumbar spine and right hip disabilities are not related to service other than the July 1981 MVA caused by his own willful misconduct.  In view of the foregoing, the Board finds that all the probative evidence of record establishes that the prior grants of service connection for the lumbar spine and right hip disabilities were clearly and unmistakably erroneous.  The Board therefore concludes that the severances of service connection for the lumbar spine disability and the right hip disability were proper.

IV. New and Material Evidence Claim

The Veteran contends that he has residuals of a head trauma due to service.  He currently claims that he had a concussion after he injured his head when he crashed his "deuce and a half" (which was established in the previous section of this decision occurred in Korea, in 1980).

The only service treatment record regarding a possible concussion is a June 23, 1981 one, made at Fort Bliss, Texas.  It documents that the Veteran complained of dizziness and right hand limitation of motion.  The Veteran woke up on the ground while talking to an individual and did not remember how he got there.  He also reported continual dizziness since that incident the night before.  The medical provider noted that the Veteran had drunk four beers and diagnosed him with a rule out concussion.  Subsequent service treatment records do not document any complaints of, or treatment for, a concussion.

Post-service records also did not indicate residuals of a brain injury due to service.  For example, a June 25, 1992 discharge record from Our Lady of Peace Hospital, the Veteran reported that he had previously passed out with convulsions due to his cocaine.  He complained of headaches.  His discharge diagnoses were cocaine abuse and dependence, organic delusional disorder and poly drug abuse.  A September 2000 VA discharge record documented that the Veteran had undergone a head CT, which was negative.  The provider diagnosed him with opiate over dose and narcotic addiction.  

In a March 2008 rating decision, the RO originally denied this matter and found that service connection for residuals of brain injury was not warranted.  The RO found that service treatment records did not indicate that a brain injury was incurred on active duty.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The Veteran did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a brain injury was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367   (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the Veteran's petition to reopen the claim in August 2009.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since March 2008, the RO received VA, SSA and private medical records without any indication of complaints of, or treatment for, residuals of a brain injury.  The RO also received lay evidence from the Veteran repetitive of his previous reports of a head injury that occurred in service.

The Board concludes that the Veteran's statements regarding current residuals of a brain injury and service are duplicative of the evidence of record at the time of the March 2008 rating decision and, therefore, is not new.  On the other hand, the medical evidence received since the March 2008 rating decision is new, as it has not been previously considered.  However, the evidence is not material because it does not show that the Veteran has diagnosed residuals of a brain injury or that such residuals are related to service.  Therefore, the additional evidence received, while new, is not material since it does not relate to an unestablished fact necessary to substantiate the service connection claim, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection may not be reopened. 

V.  Right Shoulder and Hernia Claims

During his May 2012 Board hearing, the Veteran claimed that he injured his left shoulder lifting missiles.  After the Veterans Law Judge clarified that the claim currently under appeal was actually for the right shoulder, the Veteran reported that he had injured his right shoulder performing those actions.  At that time, the Veteran also claimed that he has had a hernia since service, following the above noted "deuce and a half" accident.

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service treatment records are generally negative as to any complaints of, or treatment for, the right shoulder or a hernia.  

Following service, the Veteran was involved in numerous injuries to the back and neck, but rarely reported pain to the right shoulder.  For example, an August 22, 1997 Neurosurgical Institute of Kentucky record shows that the Veteran developed neck pain about two weeks previously, after he drove off a four foot embankment into a shallow creek.  An August 5, 1997 VA x-ray report documented a history of diving into shallow water the day previously and having a minor head injury, but now complaining of neck pain and searing pain down the arms.  The physician reported that the cervical spine appeared within normal limits.  

A March 14, 1998 Quality Care Medical Group records indicates a report of a June 1997 diving accident, after which he complained of back pain.  In an October 12, 1999 VA medical record, the Veteran reported that two months previously he had fallen from 20 feet and was having a lot of pain in the back.  In an April 14, 2000 private medical record, from Harrison County Hospital, the Veteran reported having been in a MVA two weeks previously, when he hit a tree, but did not see a physician.  He also reported that year previously he fell about 25 feet from a scaffold.  

A September 2000 VA discharge summary shows the Veteran complained of right shoulder pain.  The provider noted that the Veteran was able to move the shoulder with minimal effort and X-ray showed no separation or fracture.  The provider found that the pain appeared to be musculoskeletal in nature and probably secondary to the Veteran's combative episodes in the Harrison County's Emergency Room.  

In an October 9, 2000 VA medical record, the Veteran reported that two years previously he had been driving when he injured his neck and right shoulder.  He also had some back pain.  He further reported that three months previously, he was in a MVA and hit a tree.

In an October 2001 private medical record, he reported to Occumedex USA that he had herniated his lower back in a 1997 diving accident.  

An April 2002 VA X-ray report shows that the Veteran complained of pain in the right shoulder and upper humerus for 12 hours and denied trauma.  The physician found that the X-ray showed a normal right shoulder, that there was no bone or joint abnormality, and there were no change since December 2000.  In an April 15, 2002 VA ER note, the provider noted that the Veteran complained of right shoulder pain.  The physician diagnosed him with muscular pain.

More recent VA and private medical records do not contain diagnoses of treatment for a right shoulder disorder.

In regards to the claimed hernia (or ruptured hernia), a July 2005 record from the Harrison County Hospital is the only record regarding a hernia.  However, at that time, the Veteran reported that the hernia began three years previously.  

There is no evidence of a right shoulder disorder or hernia (or ruptured hernia) during the current appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the Veteran appears to have had "muscular pain" of the shoulder at some point, as indicated by the April 15, 2002 VA medical record.  It is important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The only evidence supportive of the Veteran's claims is his own statements.  The Board finds the Veteran's statements as to chronicity are contrary to the objective evidence of record, and prior statements made during the course of seeking medical treatment.  As indicated previously, his service treatment records are negative for any such complaints, treatment, or diagnoses to right shoulder or hernia symptomatology.  Moreover, although he contends that his hernia began in service, a July 2006 Harrison County Hospital record documents that the Veteran reported an onset of only three years previously - over 20 years following his discharge from service.  Other VA and private medical records of record also document complaints of, or treatment for, shoulder pain, but do not indicate that such pain started in service.  Rather, in an October 9, 2000 VA medical record, the Veteran reported injuring his right shoulder two years previously, from a MVA - over 15 years following his discharge.  Furthermore, in regards to the right shoulder, the Board notes that the Veteran was even unsure which shoulder he claims to have symptoms of a disorder, as he initially provided testimony for his left shoulder, rather than the right shoulder that is on appeal.  

The Board cannot ignore the fact that the Veteran has altered his history of when he believes he began having right shoulder and hernia symptoms.  Moreover, the Board notes that the Veteran provided a post-service onset to the October 9, 2000 VA medical provider for his right shoulder injury and for his  hernia to the July 2005 Harrison County Hospital medical provider --- when seeking medical treatment.  Therefore, the Veteran's current statements made in connection with his pending claims for VA benefits, to include his current contention that symptoms began in service have been continuous since such time are inconsistent with the contemporaneous evidence of record, and therefore are not credible.

Additionally, to the extent that the Veteran claims that he currently has a right shoulder disorder and hernia that began due to in-service injuries, the Board emphasizes that the claims under consideration fundamentally turn on the matter of whether the Veteran currently has a right shoulder or hernia for which service connection is sought, and, if so, whether there exists a medical relationship between such current disabilities and service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The only evidence provided supporting the claim are in statements from the Veteran herself.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)) as to the specific issue in this case, the diagnosis and etiology of any current right shoulder disorder or hernia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As, in this appeal, the Veteran's lay assertions as to diagnosis and etiology have no probative value, the Veteran cannot support any of his claims for service connection on the basis of lay assertions, alone.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran's claims for service connection for a right shoulder disorder and a hernia (or hernia rupture) are denied.  

VI. Acquired Psychiatric Disorder Claim

The Veteran contends that he developed PTSD due to service, including having been on DEFCON status at one time while serving in Korea in 1980.  (May 2012 Board hearing).  He also reported that he had to secure a machine gun while in Korea in 1980.  (May 2010 VA Form 21-0781).  He also reported a "Stressors Deuce and Half." (July 2010 statement) Another stressor reported, without elaboration was of "Lebanon/Granada."  (November 2010 statement). 

The Board again notes that generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In the case of a psychosis, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.
  
The Veteran's service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  At most, in a June 23, 1981 record, a physician found that the Veteran was alert and oriented.  The physician found that the Veteran was self-motivated to quit drinking, but not to stop smoking marijuana.  

Following the Veteran's April 1982 separation from service, the record is silent as to any complaints of, or treatment for, a psychiatric disorder until a June 1992 discharge summary from Our Lady of Peace Hospital.  The Veteran reported on admission that he was severely addicted to cocaine.  At that time, the physician noted that the Veteran's past psychiatric history was noncontributory.  The Veteran had final diagnoses of cocaine abuse and dependence, organic delusional disorder and poly drug abuse.  

In a March 14, 1994 from Central State Hospital record, a physician noted that the Veteran had been admitted to Our Lady of Peace Hospital approximately two years previously.  The Veteran also reported having "seizures" while intoxicated with cocaine.  The physician diagnosed him with cocaine dependence, cocaine delusional disorder and alcohol dependence.

In an April 1994 discharge record from Central State Hospital, a physician noted that the Veteran had been admitted to the hospital for treatment for psychotic symptoms and chemical dependency.  The Veteran reported the first onset of auditory hallucinations at age 27 (approximately 1987), which coincided with his very heavy use of stimulants, particularly intravenous methamphetamine.  He reported that he received treatment at Our Lady of Peace Hospital at that time.  However, although the Veteran reported treatment at age 27, the records from Our Lady of Peace Hospital, as indicated above, show that he actually received treatment only two years previously, in June 1992, which would have made him approximately 32 years old.

The April 1994 Central State Hospital physician found that the Veteran had "a long history of the prodromal symptoms of Schizophrenia and early involvement with chemicals...worsened by...heavy stimulant use at age 27, which appears to have precipitated or coincided with the first break of Schizophrenia."  The physician noted final diagnoses of chronic paranoid schizophrenia; severe cocaine dependence, amphetamine dependence in full remission, mild alcohol dependence, cannabis abuse, hallucinogen abuse, adult antisocial behavior, other specified family circumstances and a personality disorder not otherwise specified.  

Subsequent private medical records generally document complaints of, or treatment for, various psychiatric disorders, but do not provide any medical opinions as to the etiology of such disorders.

Also, a March 1998 SSA determination Award noted a primary diagnosis of schizophrenic, paranoid and other functional psychotic disorder.

In a June 2000 private medical record, J. Wiles, Behavioral Clinician, found that the Veteran had bipolar disorder, opioid dependence, alcohol abuse and personality disorder with antisocial features.  The examiner recommended referral for psychiatric evaluation.

Following a June 2000 psychiatric evaluation, Dr. S. Conant diagnosed the Veteran with polysubstance abuse/dependence, primarily opiate dependence in remission, as well as, schizoaffective disorder vs. bipolar disorder, mixed type, with psychosis and a personality disorder not otherwise specified, with antisocial and schizotypal features.  

In an April 2001 private psychiatric evaluation, Dr. S. Conant found that the Veteran had bipolar disorder, mixed type, with psychosis and polysubstance abuse/dependence, in remission.  The physician also found antisocial personality disorder features.

In an October 2001 Indiana Department of Family and Social Service Disability Determination Bureau adult mental status examination the examiner found that the Veteran had bipolar disorder by history and polysubstance abuse.  

An October 2003 private mental status examination, by R.S. Watson, Psy.D., noted findings of paranoid schizophrenia and personality disorder, not otherwise specified (predominate paranoid and schizoid traits).

VA medical records generally document complaints of, or treatment for, psychiatric disorders, including history of bipolar disorder (October 6, 1999), psychosis, not otherwise specified (vs. delusional disorder) (February 27, 2002), depression not otherwise specified, rule out substance-induced mood disorder (March 19, 2001), adjustment disorder with depressed mood (March 29, 2001), substance-induced psychosis (January 31, 2001).  However, none of the VA medical records include medical opinions as to the etiology of any psychiatric disorder.  

The Veteran underwent a VA examination in October 2010.  The VA examiner noted and discussed the Veteran's long psychological history.  He also found that the Veteran was unable to provide a coherent description of his mental health treatment history, as he would offer confusing and persecuted descriptions of how stressed out he has been over the years as a combat veteran.  The Veteran reported that he experienced "armed conflict," and that it was clear that it had been a point of contention with VA.  The Veteran also reported that he would have to operate equipment from the motor pool, get to missile sites all over Korea, provide guard duty and set up operations.  He reported a back injury from driving a deuce and a half" into a ditch due to brake malfunction but that he did not receive medical care.  

The October 2010 examiner noted that the Veteran described certain situations as very stressful, but that it was difficult to evaluate the description due to how the Veteran mixed together potentially traumatizing events with more prolonged adverse circumstances that would be very unlikely to generate PTSD.  He described his most stressful moment as being stationed near the DMZ, for guarding and set up.  He also once noted a machine gun pointed in his direction and had been ordered to check it out, and indicated that his confrontation with the machine gun operator was armed conflict, though he did not indicate that any arms were fired.  When the examiner requested additional information, the Veteran became frustrated and the examiner ended the line of questioning.  

The October 2010 VA examiner found that the Veteran's actual reaction to his described events as they occurred cannot be judged with confidence due to the Veteran's paranoid and persecutory thinking of any historical descriptions.   The examiner noted that the Veteran conveyed numerous events as traumatizing, including some that were almost certainly not traumatizing.  The examiner found that the Veteran was a highly unreliable informant.  

The examiner subsequently performed a DSM-IV study on the Veteran and found that the Veteran did not meet the stressor criterion for PTSD and that he did not have a diagnosis of PTSD.  The examiner diagnosed him with a mood disorder, not otherwise specified, and polysubstance abuse.  The examiner determined that the psychiatric disorders were not caused by his claimed military stressors or fear of hostile military or terrorist activity.  The examiner also diagnosed a paranoid personality disorder.




a. Personality Disorder

The Board notes that the Veteran has a current diagnosis of a personality disorder (October 2010 VA examination).  

The Board notes, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent that medical records show that the Veteran has a personality disorder, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

b. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the Veteran has not met the first essential criterion for service connection for PTSD - a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

The VA, SSA and private medical records do not document a diagnosis of, or treatment for, PTSD.  

The October 2010 VA examiner specifically found that the Veteran does not meet DSM-IV criteria for PTSD.

A threshold requirement for granting service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current diagnosis of PTSD, service connection for such a disorder is not warranted.  

C. Other Acquired Psychiatric Disorders

Although the Veteran does not have a diagnosis of PTSD, the Veteran does have verified diagnoses of several other psychiatric disorders, including schizophrenia (April 1994 Central State Hospital record) and organic delusional disorder (June 1992 from Our Lady of Peace record).  VA has further diagnosed the Veteran with several other psychiatric disorders, including, psychosis, not otherwise specified (February 27, 2002), depression not otherwise specified, rule out substance-induced mood disorder (March 19, 2001), adjustment disorder with depressed mood (March 29, 2001) and substance-induced psychosis (January 31, 2001).  Also, an October 2010 VA examiner diagnosed the Veteran with a mood disorder, not otherwise specified.

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish a nexus between a current acquired psychiatric disorder and service.  

The service treatment records do not document any diagnoses for a psychiatric disability.  

Following his April 1982 discharge from service, the record is silent as to any complaints of, or treatment for, a psychiatric disorder for about a decade.  He received his first diagnosis for schizophrenia in an April 1994 Central State Hospital record and his first diagnosis of an organic delusional disorder in June 1992 from Our Lady of Peace.  Subsequent VA medical records and the October 2010 VA examination generally documented the above noted psychiatric disorders.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Also, as will be explained below, the Board has found that the Veteran's report of chronic symptoms is inconsistent and therefore not credible.

Furthermore, the October 2010 VA examiner, opined that the Veteran's psychiatric disorders are not due to the Veteran's claimed military stressors or fear of hostile terrorist activity.  

The only other medical provider to give an etiology to a psychiatric disorder was the April 1994 Central State Hospital physician.  That physician found that the Veteran had "a long history of the prodromal symptoms of Schizophrenia and early involvement with chemicals...worsened by...heavy stimulant use at age 27, which appears to have precipitated or coincided with the first break of Schizophrenia."  

The October 2010 VA examiner and the April 1994 Central State Hospital physician provided the only medical opinions as to the cause of the Veteran's psychiatric disorders.  As such, the weight of the medical evidence supports the conclusion that any current psychiatric disability is not related to service.  

As to the Veteran's statements regarding the chronicity of psychiatric symptoms since service, the Board finds that such statements are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).   

The first report of chronic psychiatric symptoms since service did not occur until after he had first initiated his claim for service connection.  The earliest psychiatric treatment records (from the 1990s from Central State Hospital and Our Lady of Peace); however, do not document any such reports.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  Accordingly, the Board finds such allegations of continuity of symptomatology to be not credible.

The only other evidence in support of the Veteran's claim is his contention that he has had a psychiatric disorder since service.  Generally, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, on the specific question of the etiology of a psychiatric disorder, that question falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The most probative evidence of record does not support finding that the Veteran has an acquired psychiatric disorder that developed in service, within one year of his separation from service, or due to service.  Furthermore, the Veteran does not have a diagnosis of PTSD consistent with the DSM-IV.  For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to VA nonservice-connected pension is denied.

The severance of service connection for the lumbar spine disability was proper, the appeal is denied.  

The severance of service connection for the right hip disability was proper, the appeal is denied.

New and material evidence has not been received, the claim to reopen the service connection claim for residuals of a head injury is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a hernia (or ruptured hernia) is denied.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.





REMAND

In regards to the bilateral hearing loss claim, the Veteran underwent a VA examination in July 2010.  The VA examiner opined that bilateral hearing loss was less likely than not related to service.  However, the VA examiner did not adequately explain how he reached that opinion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain an addendum opinion that addresses the Veteran's contentions in light of his documented medical history.

Accordingly, the case is REMANDED for the following actions:

1.  The claims file and a full copy of this REMAND must be made available to an appropriate medical professional to render a medical opinion on the bilateral hearing loss claim.  The clinician shall note in the examination report that the claims folder and the REMAND have been reviewed.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the file, to include the medical records and lay statements, the VA medical opinion provider should offer an opinion on the following:

a)  Is it at least as likely as not that any right and/or left ear hearing loss is related to the Veteran's active service?  The examiner should specifically consider the Veteran's report of working with diesel engines, armored personnel carriers, missiles and big guns.  If the examiner finds that the Veteran separated from service with normal hearing, then the examiner must explain (based on sound medical principles) the significance of such finding in regard to the likelihood that the current hearing loss is etiologically related to in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examination.  An explanation for any opinion offered should be provided.

2.  After completing the above, the Veteran's bilateral hearing loss claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


